DETAILED ACTION
In response to communication filed on 9/9/2022.
Claims 1-14, and 16-21 are pending.
Claims 1-6,8-14, and 16-20 are rejected.
Claims 7 and 21 are objected to for having allowable subject matter.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This communication is in response to Applicant’s reply filed under 3 CFR 1.111 on 9/9/2022. Claims 1-12,14, and 17-20 were amended, claim 15 was canceled, claim 21 was added and claims 1-14, and 16-21 remain pending.

Amendment to claims 3 and 11 in response to rejection under 35 USC § 112, second paragraph has been considered. The amendment to the claims obviates previously raised rejection, as such this rejection is hereby withdrawn.

Amendment to claims 1,9, and 14 in response to objection under informalities has been considered. The amendment to the claims obviates previously raised objection, as such this objection is hereby withdrawn.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4,6,13,14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US Pub. 2019/0306801)(Z1 hereafter) in view of Oppo et al. (“RLC segmentation in NR”)(O1 hereafter).

Regarding claims 1 and 19, Z1 teaches a base station device [refer Fig. 3; 120A] comprising: a transmitter [refer Fig. 3; 320A] configured to transmit first data of a first type (i.e. eMBB) and second data of a second type (i.e. URLLC)(a base station may multiplex a first type of data with a second type of data and transmit them to wireless devices)[paragraph 0192]; and 
a processor circuitry (i.e. processor)[refer Fig. 3; 321A][paragraph 0057] and the transmitter multiplexes and transmits the first data and the second data [paragraph 0192].  
However, Z1 fails to disclose the processor circuitry is configured to omit, when the transmitter multiplexes and transmits the first data and the second data, at least a portion of a segmentation offset or at least a portion of a reserve bit included in a radio link control (RLC) header of the second data.
O1 discloses an RLC format for new radio (NR) which can be used to allow disabling the RLC from being segmented in case of use with low delay and high reliability [page 2; section 2.2.], the segmentation offset (SO) field can be unnecessary (i.e. omitted) in a case where a PDU contains a complete RLC-SDU [page 3; section 2.2; proposal 4].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Z1 for a terminal device that receives packets using an RLC layer [refer Z1; paragraph 0132] using communications associated with services such as ultra-reliable low latency communications (URLLC)[refer Z1; paragraph 0002] to incorporate not using a segmentation offset in an RLC header in a NR environment as taught by O1.  One would be motivated to do so to decrease latency [refer O1; page 2 section 2.2].

Regarding claim 2, Z1 fails to disclose that the processor circuitry is configured to omit, from the RLC header, the segmentation offset and add segmentation information indicating an order of segmentation of the second data.  
O1 discloses an RLC format for new radio (NR) which can be used to allow disabling the RLC from being segmented in case of use with low delay and high reliability [page 2; section 2.2.], the segmentation offset (SO) field can be unnecessary (i.e. omitted) in a case where a PDU contains a complete RLC-SDU [page 3; section 2.2; proposal 4] and a new field FI field can identify a divided RLC-SDU that would indicate the head or tail of an entire RLC SDU (i.e. segmentation information indicating order)[page 3; section 2.2; Proposal 2; Table 2].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Z1 for a terminal device that receives packets using an RLC layer [refer Z1; paragraph 0132] using communications associated with services such as ultra-reliable low latency communications (URLLC)[refer Z1; paragraph 0002] to incorporate not using a segmentation offset in an RLC header and a FI field for identifying SDU segments in a NR environment as taught by O1.  One would be motivated to do so to decrease latency [refer O1; page 2 section 2.2].

Regarding claim 3, Z1 fails to disclose the segmentation information has a plurality of bits, and the processor circuitry is configured to turn ON, from among the plurality of bits, the bit in accordance with the order of segmentation of the second data.  
O1 discloses an RLC format for new radio (NR) which can be used to allow disabling the RLC from being segmented in case of use with low delay and high reliability [page 2; section 2.2.], the segmentation offset (SO) field can be unnecessary (i.e. omitted) in a case where a PDU contains a complete RLC-SDU [page 3; section 2.2; proposal 4] and a new field FI field (i.e. the bit in accordance with order of segmentation) can identify a divided RLC-SDU that would indicate the head or tail of an entire RLC SDU [page 3; section 2.2; Proposal 2; Table 2].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Z1 for a terminal device that receives packets using an RLC layer [refer Z1; paragraph 0132] using communications associated with services such as ultra-reliable low latency communications (URLLC)[refer Z1; paragraph 0002] to incorporate not using a segmentation offset in an RLC header and a FI field for identifying SDU segments in a NR environment as taught by O1.  One would be motivated to do so to decrease latency [refer O1; page 2 section 2.2].

Regarding claim 4, Z1 fails to disclose when the order of segmentation of the second data is placed at a starting position, the processor circuitry is further configured to omit the segmentation offset.  
O1 discloses an RLC format for new radio (NR) which can be used to allow disabling the RLC from being segmented in case of use with low delay and high reliability [page 2; section 2.2.], the segmentation offset (SO) field can be unnecessary (i.e. omitted) in a case where a PDU contains either a complete RLC-SDU or the first segment of a RLC SDU [page 3; section 2.2; proposal 4].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Z1 for a terminal device that receives packets using an RLC layer [refer Z1; paragraph 0132] using communications associated with services such as ultra-reliable low latency communications (URLLC)[refer Z1; paragraph 0002] to incorporate not using a segmentation offset in an RLC header and a FI field for identifying SDU segments in a NR environment as taught by O1.  One would be motivated to do so to decrease latency [refer O1; page 2 section 2.2].

Regarding claim 6, Z1 fails to disclose when the second data is not segmented, the processor circuitry is further configured to omit the segmentation offset.  
O1 discloses an RLC format for new radio (NR) which can be used to allow disabling the RLC from being segmented in case of use with low delay and high reliability [page 2; section 2.2.], the segmentation offset (SO) field can be unnecessary (i.e. omitted) in a case where a PDU contains a complete RLC-SDU [page 3; section 2.2; proposal 4].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Z1 for a terminal device that receives packets using an RLC layer [refer Z1; paragraph 0132] using communications associated with services such as ultra-reliable low latency communications (URLLC)[refer Z1; paragraph 0002] to incorporate not using a segmentation offset in an RLC header in a NR environment as taught by O1.  One would be motivated to do so to decrease latency [refer O1; page 2 section 2.2].

Regarding claim 13, Z1 teaches the second data has a fixed length (i.e. short duration)(URLLC data is to be sent within a short duration in an uplink slot)[paragraph 0193].  

Regarding claim 14, Z1 teaches the second type includes URLLC [paragraph 0192].  

Regarding claim 16, Z1 teaches the second data has a data size less than that of the first data (URLLC data is sent in a shorter duration than transmission duration for eMBB data)[paragraph 0193].   

Regarding claim 17, Z1 teaches the processor circuitry is further configured to notify a device (i.e. wireless device), which is a destination of transmission of the second data (the URLLC data for a second device)[paragraph 0192], of information relating to a format of the RLC header (i.e. RLC layer configuration information)[paragraph 0156] to be used to transmit the second data (a packet, such as an URLLC packet, may be sent with a first format on a resource)[paragraph 0180].

Regarding claim 18, Z1 teaches terminal device (i.e. wireless device)[refer Fig. 3; 110] comprising: 
a receiver [refer Fig. 3; 310] configured to receive first data of a first type (i.e. eMBB) and second data of a second type (i.e. URLLC)(a base station may multiplex a first type of data with a second type of data and transmit them to wireless devices)[paragraph 0192]; and 
processor circuitry [refer Fig. 3; 314] configured to retrieve, as the second data, data included in a region of the first data (eMBB data packets may be of a large packet size and URLLC data packets are of a small size, the packets can be multiplexed to improve radio resource utilization)[paragraph 0168] when the receiver receives the first data and the second data multiplexed [paragraph 0192].
However Z1 fails to disclose retrieving an RLC header with at least a portion of a segmentation offset or at least a portion of a reserve bit is omitted when the receiver receives the first data and the second data multiplexed.
O1 discloses an RLC format for new radio (NR) which can be used to allow disabling the RLC from being segmented in case of use with low delay and high reliability [page 2; section 2.2.], the segmentation offset (SO) field can be unnecessary (i.e. omitted) in a case where a PDU contains a complete RLC-SDU [page 3; section 2.2; proposal 4].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Z1 for a terminal device that receives packets using an RLC layer [refer Z1; paragraph 0132] using communications associated with services such as ultra-reliable low latency communications (URLLC)[refer Z1; paragraph 0002] to incorporate not using a segmentation offset in an RLC header in a NR environment as taught by O1.  One would be motivated to do so to decrease latency [refer O1; page 2 section 2.2].

Regarding claim 20, Z1 teaches a communication system comprising: 
a base station device [refer Fig. 3; 120A] including a transmitter [refer Fig. 3; 320A] configured to transmit first data of a first type (i.e. eMBB) and second data of a second type (i.e. URLLC)(a base station may multiplex a first type of data with a second type of data and transmit them to wireless devices)[paragraph 0192]; and 
a first processor circuitry (i.e. processor)[refer Fig. 3; 321A][paragraph 0057] and the transmitter multiplexes and transmits the first data and the second data [paragraph 0192]; and 
a terminal device [refer Fig. 3; 110] including a receiver [refer Fig. 3; 310] that receives the first data (i.e. eMBB) and the second data (i.e. URLLC)(a base station may multiplex a first type of data with a second type of data and transmit them to wireless devices)[paragraph 0192]; and 
a second processor circuitry [refer Fig. 3; 314] that retrieves, as the second data, data included in a region of the first data (eMBB data packets may be of a large packet size and URLLC data packets are of a small size, the packets can be multiplexed to improve radio resource utilization)[paragraph 0168] when the receiver receives the first data and the second data multiplexed [paragraph 0192].
However, Z1 fails to disclose the first processor circuitry is configured to omit, when the transmitter multiplexes and transmits the first data and the second data, at least a portion of a segmentation offset or at least a portion of a reserve bit included in an RLC header of the second data and the receiver of the terminal retrieving an RLC header with at least a portion of a segmentation offset or at least a portion of a reserve bit is omitted when the receiver receives the first data and the second data multiplexed.
O1 discloses an RLC format for new radio (NR) which can be used to allow disabling the RLC from being segmented in case of use with low delay and high reliability [page 2; section 2.2.], the segmentation offset (SO) field can be unnecessary (i.e. omitted) in a case where a PDU contains a complete RLC-SDU [page 3; section 2.2; proposal 4].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Z1 for a terminal device that receives packets using an RLC layer [refer Z1; paragraph 0132] using communications associated with services such as ultra-reliable low latency communications (URLLC)[refer Z1; paragraph 0002] to incorporate not using a segmentation offset in an RLC header in a NR environment as taught by O1.  One would be motivated to do so to decrease latency [refer O1; page 2 section 2.2].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Z1 in view of O1, as applied to claim 1, in further view of NTT et al. (“Email discussion report on SO segmentation”)(N1 hereafter).

Regarding claim 5, Z1 fails to disclose when the order of segmentation of the second data is placed at an ending position, the processor circuitry is configured to omit the segmentation offset.  
N1, in the field of SO-based segmentation, discloses for consideration for both segmentation and resegmentation as a baseline in NR user plane to support high data rates, analyzing the overhead for low data rate cases [page 1; section 1], in which one proposal for designing an RLC header would be to not include an SO field when the middle or end of an RLC SDU is segmented [page 14; section 3; proposal 4; “RLC header is to be designed with the following principles…RLC header does not include SO field when the beginning of the RLC SDU is segmented.”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Z1 for a terminal device that receives packets using an RLC layer [refer Z1; paragraph 0132] using communications associated with services such as ultra-reliable low latency communications (URLLC)[refer Z1; paragraph 0002] to incorporate not using a segmentation offset in an RLC header when the end of an SDU is segmented as taught by N1.  One would be motivated to do so to decrease latency [refer O1; page 2 section 2.2].

Claims 8,9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Z1 in view of O1, as applied to claim 1, in further view of CMCC et al. (“Further thoughts on concatenation at PDCP”)(C1 hereafter).

Regarding claim 8, Z1 fails to disclose the processor circuitry is further configured to omit a portion of a region in which a sequence number of an RLC layer is stored.  
	C1 discloses a discussion into the benefits of concatenation at PDCP [page 1; section 1], a header can be shared between PDCP and RLC by using PDCP concatenation [page 1; section 2; Observation 1], PDCP concatenation reduces RLC sequence number (SN) consumption (i.e. omit a portion of a region in which a sequence number of an RLC layer is stored) [page 1 section 2; Observation 2].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Z1 for a terminal device that receives packets using a PDCP layer and RLC layer [refer Z1; paragraph 0132] using communications associated with services such as ultra-reliable low latency communications (URLLC)[refer Z1; paragraph 0002] to incorporate the use of PDCP concatenation that would reduce RLC SN consumption or use as taught by C1.  One would be motivated to do so to provide a means of reducing overhead in NR [refer C1; page 1 section 2; Observation 3].

Regarding claim 9, Z1 fails to disclose the processor circuitry is further configured to omit a portion of a region in which a sequence number of a PDCP layer is embedded.  
	C1 discloses a discussion into the benefits of concatenation at PDCP [page 1; section 1], a header can be shared between PDCP and RLC by using PDCP concatenation [page 1; section 2; Observation 1], PDCP concatenation reduces RLC sequence number (SN) consumption (i.e. omit a portion of a region in which a sequence number of a PDCP layer is embedded) [page 1 section 2; Observation 2].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Z1 for a terminal device that receives packets using a PDCP layer and RLC layer [refer Z1; paragraph 0132] using communications associated with services such as ultra-reliable low latency communications (URLLC)[refer Z1; paragraph 0002] to incorporate the use of PDCP concatenation that would reduce SN consumption or use as taught by C1.  One would be motivated to do so to provide a means of reducing overhead in NR [refer C1; page 1 section 2; Observation 3].

Regarding claim 11, Z1 fails to disclose the processor circuitry is further configured to concatenate the RLC header and a PDCP header and omit a portion of a sequence number of a header.  
	C1 discloses a discussion into the benefits of concatenation at PDCP [page 1; section 1], a header can be shared between PDCP and RLC by using PDCP concatenation [page 1; section 2; Observation 1], PDCP concatenation reduces RLC sequence number (SN) consumption (i.e. omit a portion of a region in which a sequence number of an RLC layer is stored) [page 1 section 2; Observation 2].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Z1 for a terminal device that receives packets using a PDCP layer and RLC layer [refer Z1; paragraph 0132] using communications associated with services such as ultra-reliable low latency communications (URLLC)[refer Z1; paragraph 0002] to incorporate the use of PDCP concatenation that would reduce RLC SN consumption or use as taught by C1.  One would be motivated to do so to provide a means of reducing overhead in NR [refer C1; page 1 section 2; Observation 3].

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Z1 in view of O1, as applied to claim 1, in further view of Samsung et al. (“PDCP PDU Format for NR”)(S1 hereafter).

Regarding claim 10, Z1 fails to disclose when not using the second data for control, the processor circuitry is further configured to omit an information element that is included in a PDCP header and that indicates whether the second data is for a control plane or for a user plane.  
	S1 discloses that for a PDCP data PDU in a control plane, a D/C field (i.e. information element), which is used to identify whether PDCP data is for user data or control data, is not provided (i.e. omitted)[page 1; section 2; Table 1; “LTE has different PDCP PDU formats for C-plane and U-plane, respectively and U-plane has two distinct formats for PDCP data PDU and PDCP control PDU, which are differentiated by D/C field.”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Z1 for a terminal device that receives packets using an PDCP layer [refer Z1; paragraph 0132] for communications associated with services such as ultra-reliable low latency communications (URLLC)[refer Z1; paragraph 0002] to incorporate the use of PDCP formatting that would not use a D/C field according to data use as taught by S1.  One would be motivated to do so to reduce UE processing load in NR [refer S1; page 1 section 2].

Regarding claim 12, Z1 fails to disclose when not using the second data for control, the processor circuitry is configured to omit an information element that is included in the header and that indicates whether the second data is for a control plane or for a user plane.  
	S1 discloses that for a PDCP data PDU in a control plane, a D/C field (i.e. information element), which is used to identify whether PDCP data is for user data or control data, is not provided (i.e. omitted)[page 1; section 2; Table 1; “LTE has different PDCP PDU formats for C-plane and U-plane, respectively and U-plane has two distinct formats for PDCP data PDU and PDCP control PDU, which are differentiated by D/C field.”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Z1 for a terminal device that receives packets using an PDCP layer [refer Z1; paragraph 0132] for communications associated with services such as ultra-reliable low latency communications (URLLC)[refer Z1; paragraph 0002] to incorporate the use of PDCP formatting that would not use a D/C field according to data use as taught by S1.  One would be motivated to do so to reduce UE processing load in NR [refer S1; page 1 section 2].

Allowable Subject Matter
Claims 7 and 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  omitting of at least the portion of the segmentation offset or at least the portion of the reserve bit includes: when the transmitter multiplexes and transmits the first data and the second data, omitting the portion of the segmentation offset without omitting a remaining portion of the segmentation offset; or omitting at least the portion of the reserve bit included in the RLC header of the second data.
Response to Arguments

Applicant's arguments filed 9/9/2022 have been fully considered but they are not persuasive. 

Regarding claims 1-14, and 16-21, applicant argues that the applied reference does not teach the claim limitations, namely, “omit, when the transmitter multiplexes and transmits the first data and the second data, a least a portion of a segmentation offset or at least a portion of a reserve bit included in a radio link control (RLC) header of the second data.” 
	In response to the above-mentioned argument, examiner respectively disagrees.  Given the broadest reasonable interpretation of the claim language, as required by MPEP 2111, to omit at least a portion of a segmentation offset included in a RLC header can be seen as when an SO field is not required or necessary for when there is a complete RLC SDU or first segment of a RLC SDU present as taught by Oppo et al. (“RLC Segmentation in Nr”)(O1 hereafter)[page 3; section 2.2.; proposal 4] as noted in the previous rejection.  O1 notes in another proposal that a new field can indicate a complete RLC SDU that does not have an SO field in the header [page 2; section 2.2.; Table 2], identifying that bits in an SO field within the header can be all 0’s and take up 15 to 16 bits of length that would be unnecessary, therefore the SO field is not included (i.e. omitted)[page 2; section 2.2.; Proposal 2; “For the indication of segmentation, firstly, it’s obvious that the case 1 does not need SO field since SO is a 15 bits or 16 bits field as specified in LTE”].  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, Zhou et al. (US Pub. 2019/0306801)(Z1 hereafter) in the field of new radio communications [refer Z1; paragraph 0167] discloses the multiplexing of eMBB and URLLC data [refer Z1; paragraph 0168], and that the nodes support the use of protocol stacks that include RLC [refer Z1; paragraph 0153], in which distribution units (DUs) can comprise of an RLC layer [refer Z1; paragraph 0154].  However, because Z1 does not disclose that upon multiplexing the two data types, omitting a least a portion of a segmentation offset field in an RLC header of the second data, examiner relied upon the disclosure of O1 to meet this deficiency since O1 disclosed that an SO field can be deemed not required or necessary for when there is a complete RLC SDU or first segment of a RLC SDU present [refer O1; page 3; section 2.2.; proposal 4].  This combination helps reduce payload since an SO field within the header can be all 0’s and take up 15 to 16 bits of length that would be unnecessary, therefore the SO field is not included (i.e. omitted)[page 2; section 2.2.; Proposal 2; “For the indication of segmentation, firstly, it’s obvious that the case 1 does not need SO field since SO is a 15 bits or 16 bits field as specified in LTE”].  Based upon this disclosure, there would be some teaching, suggestion, or motivation to combine the references that would be found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Ryan Kavleski
/R. K./
Examiner, Art Unit 2412




/JAMAL JAVAID/Primary Examiner, Art Unit 2412